UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            11/14/2019
 Chen Min Lipman,

                                  Plaintiff,
                                                              1:19-cv-07639 (AT) (SDA)
                    -against-
                                                              ORDER
 President Zou Gang from Guangzhou Ballet
 Troupe China,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

        Following a status conference, for which only Plaintiff appeared, it is hereby Ordered that

Plaintiff shall obtain a Certificate of Default from the Clerk of Court no later than December 14,

2019.

        A copy of this Order will be emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               November 14, 2019

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
